Title: To Thomas Jefferson from William Short, 22 August 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Aug. 22. 1790

The committee of impositions have not yet made their report to the assembly although they have announced the outlines. Their plan at present after violent debates between the two parties mentioned in my letter of the 15th. inst., is the result of mutual sacrifices. It is considered as defective by both who say that nothing but  mere necessity can justify it. It is to admit of the cultivation of tobacco in France (I allude to what relates to that article particularly), and to form an exclusive company for the purchase of it from foreigners. They are sensible that this measure keeps the door shut as to the commercial intercourse which the free reception of that article from the United States would have established, but they say it is combined with other more important operations. It is useless to add all the stupid reasoning I have heard on the subject. You will be convinced of the impossibility of avoiding this decision in the committee, when you are told that they were put in full possession of the subject as well by your memorial, presented to Count Vergennes as by whatever occurred to me relative thereto—and that the Marquis de la fayette has taken the same active part in the measure to which you know him accustomed in similar cases. The only hope now left is that the assembly will modify the report of the committee as to the exclusive company. Some merchants who are here intend to make observations and remonstrances on the subject. They will probably be aided by their partners and correspondents in the ports. The result will be known very shortly, as I believe the report is to be made tomorrow, and I shall lose no time in informing you of it.
The Minister of the Marine announced yesterday to the assembly that the Algerines exacted reparation for the violence offered to some of their vessels on the coasts of France some time ago, which I then mentioned to you. His memorial on the subject was not read, so that the particulars are not known. The result however will probably be the paying damages, and making other pecuniary sacrifices in reparation.
You will be surprized to learn that this memorial of the minister on so pressing a subject gave way to a discussion which lasted the whole day, on the punishment to be inflicted on one of their members for having printed a speech which the assembly had refused to hear in the tribune, and having added that he considered himself honored by the censure of the assembly. It was moved to put him in the prison of the Abbaye for eight days. There was no doubt of its passing when one of the members of the coté droit M. Faucigny, rose and running towards the middle of the arena, cried “puisqu’il y a guerre ou-verte il faut tomber à coups de sabre sur ces gaillards-là.”—The President de Frondeville, the author of the printed speech, seeing the effect this was about to produce, flew to the tribune and in the most distressing tone declared he  acknowleged his fault, that he felt himself guilty from the moment he had seen the dangerous effect about to be produced, begged that the wrath of the house might fall on him alone, and that he was ready to go to prison or submit to any other punishment that might be inflicted. The assembly were induced to change the original motion into a resolve “qu’il se rendroit aux arrêts et les tiendroit dans sa maison pendant huit jours.” They determined at the same time to excuse M. de Faucigny who made every acknowlegement and declared that he had been for a moment out of his senses. This tyrannical measure in the assembly has produced little impression on the minds of the public, but it is evident on that principle that the majority of the assembly have an absolute power over the liberty of the minority. It is to be observed also that when the rules of the house were formerly adopted, there was a proposition for the members being imprisoned in particular cases by the order of the house, and that it was then rejected on the principle of its being too severe, and of the assembly not having a right to deprive his constituents of the presence of their member in the house.
The naval preparations are still going on in England, and such profound secrecy is observed as to their object that no person seems possessed of any thing more than conjectures respecting them. The most probable seem to be that the negotiations with Spain not being finally determined, Mr. Pitt thinks the best mode of insuring and expediting them, is to shew a formidable warlike countenance. It has been said here within these two days that Spain had lately shewn an obstinacy which had not been expected. As she is forced into this negotiation against her will it is not surprizing that ill humour from time to time should make her recalcitrate for a moment, but after reflexion will probably induce her to subscribe to such conditions as may be insisted on. It is probable also that Mr. Pitt wishes to be in an armed state at the negotiations which will take place, as it is supposed between Russia, Sweden and the Turk. He will no doubt attempt to secure to England commercial advantages in the Baltic and the Levant.
I send you the usual newspapers to this date, and hope you will continue persuaded of the sentiments of respect & attachment with which I have the honor to be Dear Sir, your most obedient humble servant,

W: Short

